Case 8:13-cv-01592-AEP Document 258-2 Filed 11/15/19 Page 1 of 11 PageID 7293



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION
    TECHNOLOGY TRAINING                          )
    ASSOCIATES, INC. and LARRY E.                )
    SCHWANKE, D. C. d/b/a/ BACK TO               )
    BASICS FAMILY CHIROPRACTIC,                  )
    individually and as the representatives      )   No. 8:16-cv-01622-MSS-AEP
    of a class of similarly-situated persons,    )
                                                 )   Mag. Judge Anthony E. Porcelli
                        Plaintiffs,              )
                                                 )
          v.                                     )
                                                 )
    BUCCANEERS LIMITED                           )
    PARTNERSHIP,                                 )
                                                 )
                        Defendant.               )

                      DECLARATION OF DANIEL J. COHEN

          COMES NOW the undersigned declarant, Daniel J. Cohen, and testifies
   to the following:

          1.    I am an attorney at law, bar-certified to practice in the States of
   Missouri (1992), Illinois (1993) and Florida (2017). I am also generally
   admitted to practice in numerous federal district courts and federal circuit
   courts of appeal, including the Eleventh Circuit Court of Appeals.

           2.    My specialized fields of practice include plaintiffs’ personal injury
   litigation (with a subspecialty in litigation involving the Federal Employers
   Liability Act (“FELA”), 45 U. S. C. § 51 et seq. ), and nationwide consumer class
   action litigation. I have been practicing law for approximately 26 years.

         3.     My practice of law has included first-chair trial responsibility in
   (a) more than 30 personal-injury jury trials, and (b) numerous class actions
   brought pursuant to the Telephone Consumer Protection Act (“TCPA”), 47
   U.S.C. § 227, including six TCPA trials.

          4.    I have been employed as an associate attorney at Bock Law Firm,
   LLC d/b/a Bock & Hatch, LLC and Bock, Hatch, Lewis & Oppenheim, LLC
   (“Bock Firm”), since approximately January 2010. Originally, my role and
   responsibility within the firm was part time, and was primarily focused on the
   trial, and immediately pretrial, needs of Bock Firm’s class action cases.
Case 8:13-cv-01592-AEP Document 258-2 Filed 11/15/19 Page 2 of 11 PageID 7294



   However, my time commitment to Bock Firm steadily increased over the years
   and, by 2016, my role and responsibility was full-time and included broad
   responsibility for cases to which I was assigned. Beginning in late-2016, and
   continuing through to today, my responsibility has included a supervisory role
   within the Chicago office in which most of the firm’s attorneys are employed. I
   am an at-will employee, and I answer to the owner of Bock Firm, Phillip A.
   Bock. I have no ownership stake in Bock Firm, I am a salaried employee, and
   I have no negotiated or agreed compensation package beyond my base salary.

          5.      On April 29, 2016, Mr. Bock forwarded an email chain to me,
   containing communications that he had with Mr. Oppenheim earlier that day.
   The April 29, 2016 email chain concluded with Mr. Bock inquiring of me and
   two other Bock Firm attorneys (not including Mr. Oppenheim) about the
   possibility of Bock Firm bringing a class action against the Buccaneers. A copy
   of that e-mail was presented and read into the record at the October 20, 2016
   hearing in this case.

          6.     Mr. Bock and I spoke by telephone later in the day on April 29,
   2016, and over that weekend (i.e., April 29th was a Friday), and throughout
   the following week, about the possibility of bringing a class action against the
   Buccaneers. Our conversations were fluid and non-decisive throughout that
   entire period of time, until mid-day on May 6, 2016 (i.e., the day on which the
   TTA action was filed). For example, at least part of our first conversation
   included the observation that we did not even know if we could prosecute such
   an action because we did not know if we had a potential class member available
   and willing to be a plaintiff. By the end of the weekend, we knew that we had
   at least two such potential plaintiffs, but Mr. Bock still needed to contact them
   to confirm their willingness to serve as class representatives in such an action.
   He did that early during the week of May 2, 2016. But even after we knew that
   we had available plaintiffs if we were going to proceed, a decision to proceed
   had not been made. It was not until Friday, May 6, 2016, that Mr. Bock “pulled
   the trigger” and made the final decision to proceed with the filing of the TTA
   action.

          7.     One issue that was discussed before filing the TTA action was the
   choice of forum, particularly as it related to any arguable statute of limitations
   defense. We elected to file the action in Florida state court because Eleventh
   Circuit case law regarding statute of limitations tolling in class actions was not
   favorable, and although Florida’s state courts did not appear to have addressed
   that issue, at least we knew that they were not bound by the Eleventh Circuit’s
   position on the issue. In any event, we fully anticipated that if the Buccaneers
   were interested in discussing settlement, and if such settlement discussions
   ultimately led to a class settlement agreement, that settlement would be
   presented to the Middle District of Florida federal court, and preferably to



                                           2
Case 8:13-cv-01592-AEP Document 258-2 Filed 11/15/19 Page 3 of 11 PageID 7295



   Judge Porcelli, who already was presiding over the Cin-Q action. Indeed, one
   of the likely scenarios that we had discussed was that we would dismiss the
   state court TTA action, and seek to intervene in the already-pending Cin-Q
   action, as such intervention would almost certainly ensure tolling as to the
   TTA class claims by virtue of the timely-filed Cin-Q class claims. Alternately,
   we considered a scenario under which we would ultimately file the TTA case
   in the Middle District of Florida as a separate new case, and then seek transfer
   and/or consolidation before Judge Porcelli.

            8.     In the afternoon of May 6, 2016, Bock Firm filed the TTA action
   (i.e., the initial state-court filing).

          9.    On the same afternoon that we filed the TTA state court action,
   Jonathan Piper (another Bock Firm associate) and I placed a telephone call to
   Buccaneers’ counsel, Mark Mester. He did not answer, and so I left a message
   identifying myself, providing my cell phone number, and asking him to call me
   at his earliest convenience. Mr. Mester called me back later that
   afternoon/evening, and I told him that I wanted to give him a heads-up that
   we had just filed a TCPA putative class action against the Buccaneers in
   Florida state court. I asked Mr. Mester if his client might be interested in
   exploring the possibility of early settlement discussions. He responded that he
   would need to confer with his client, but he thought that might be an option.
   Over the ensuing weekend, I spoke with Mr. Mester one or two more times,
   and by Monday, May 9, 2016, he had advised me that his client was interested.

          10.     In at least one of those conversations, I made two things clear to
   Mr. Mester: first, that in order to negotiate, Bock Firm would need to review
   everything that had been produced, exchanged or developed in discovery in the
   Cin-Q action, so that we could fulfill our due diligence obligations; and second,
   that Bock Firm could not and would not participate in anything that could be
   construed as a “reverse auction,” meaning: (a) that the Buccaneers would have
   to offer us more than they had ever offered A+W in the Cin-Q action (I frankly
   told Mr. Mester that we had no idea how the settlement negotiations in the
   Cin-Q action had panned out, but that if the Buccaneers offered us less than
   had been offered in the Cin-Q action, such a settlement would be rejected
   anyway, so the Buccaneers needed to be prepared to pay all that they were
   willing to pay, and it needed to be more than they ever offered, or expressed a
   willingness to offer, in the Cin-Q action); and (b) that we were unwilling to
   negotiate with the Buccaneers if they were still engaging in any settlement
   negotiations in the Cin-Q action. On the first point, Mr. Mester agreed to
   provide Bock Firm with all of the referenced documents so that we could
   undertake our due diligence review in preparation for negotiations (and he
   later did so). On the second point, Mr. Mester assured me that the Buccaneers
   were prepared to negotiate in good faith, that they understood that any



                                          3
Case 8:13-cv-01592-AEP Document 258-2 Filed 11/15/19 Page 4 of 11 PageID 7296



   settlement reached, if any, must be “more” than any offer the Buccaneers had
   made in the Cin-Q action, and that the Buccaneers would not negotiate with
   plaintiffs’ counsel in the Cin-Q action while they were negotiating with us.

          11.   Almost immediately following Mr. Bock’s aforesaid April 29,
   2016, forwarded email to me, he and I discussed whether Mr. Oppenheim
   should be screened off of the case because of a potential conflict of interest.
   Based on our awareness of federal case law bearing on the issue, it was our
   general and mutual assessment that Mr. Oppenheim did not have any such
   conflict of interest. Nevertheless, out of an abundance of caution, and
   anticipating that Mr. Wanca would do all that he could to make life difficult
   for Mr. Oppenheim, we made the decision to wall Mr. Oppenheim off from the
   case. For this reason, there were no communications by anyone at Bock Firm
   with Mr. Oppenheim about the firm’s consideration of the possibility of filing
   a Buccaneers class action prior to its filing on May 6, 2016. Then, on May 7,
   2016, the day after the TTA state court action was filed, Mr. Bock issued a
   firm-wide email to everyone, except Mr. Oppenheim and the paralegal
   assigned to him, advising them of the filing, and of the fact that Mr.
   Oppenheim was and would continue to be walled off from the case.

          12.    Before Mr. Mester sent us a link to download non-public
   materials from the Cin-Q action, Bock Firm attorneys reviewed publicly
   accessible materials available through PACER. On or about May 13, 2016, Mr.
   Mester’s office made that download link available, and all such materials were
   downloaded. Mr. Bock and I subsequently instructed almost the entire firm
   (except for Mr. Oppenheim and his paralegal) to review and report back on the
   relevant content of these materials. In the period of time between the download
   of these Cin-Q action materials and the first mediation in the TTA action
   scheduled for May 19, 2016, Bock Firm attorneys and staff completed their
   review of the downloaded materials. Walking into the first mediation session,
   we had done our due diligence, and we were knowledgeable regarding all
   relevant case facts and evidence bearing on all issues, including the prospects
   for contested class certification and merits disposition.

         13.   Counsel in the TTA action had agreed to use retired judge Wayne
   Andersen as the mediator—because he had been the mediator in the second
   formal mediation session in the Cin-Q action, such that it was believed that he
   would already be familiar with the relevant issues and evidentiary disputes,
   and he had mediated other TCPA class actions involving Mr. Bock—and that
   mediation session had been scheduled for May 19, 2016. Unfortunately, the
   ADR organization with which Judge Andersen was affiliated (“JAMS”)
   inadvertently and erroneously included Michael Addison on the JAMS
   confirmation email, thereby putting him on notice of the pending case and the
   scheduled mediation. This error by JAMS was not planned by Bock Firm or



                                         4
Case 8:13-cv-01592-AEP Document 258-2 Filed 11/15/19 Page 5 of 11 PageID 7297



   Mr. Bock himself; to the contrary, it caused much consternation by and
   between counsel for the parties in the TTA action. Shortly thereafter, Judge
   Andersen changed his original decision and advised the parties to the TTA
   action that he would not be willing to mediate the case.

           14.  Counsel in the TTA action then agreed to mediate with Peter
   Grilli, a Tampa-based professional mediator known to Mr. Bock, and were able
   to secure that mediation for the same day that had been canceled with Judge
   Andersen (i.e., May 19, 2016). Unfortunately, Mr. Grilli inadvertently
   disclosed to Mr. Addison the scheduling of that mediation when—while Mr.
   Addison apparently was in Mr. Grilli’s office for an unrelated matter—Mr.
   Grilli asked Mr. Addison if he would be in attendance at the upcoming
   mediation of the Buccaneers class action. Mr. Grilli promptly sent an email to
   counsel for the parties in the TTA action apologizing for this disclosure. The
   parties decided to proceed with mediation with Mr. Grilli anyway.

          15.    In the meantime, Mr. Addison had filed a motion to intervene in
   the TTA state court action for the stated purpose of seeking a temporary
   restraining order and injunctive relief prohibiting the parties in the TTA action
   from, among other things, engaging in class settlement negotiations. Mr.
   Addison scheduled a hearing on those requests for May 18, 2016, i.e., the day
   before the scheduled mediation with Mr. Grilli on May 19, 2016. Mr. Bock and
   I, together with at least two other Bock Firm attorneys, considered our options
   under the circumstances. First, we could proceed with the hearing in state
   court, running the risk that the court might enjoin class negotiations in the
   TTA action. Second, we could dismiss the state court TTA action and
   immediately re-file in the Middle District of Florida ahead of the scheduled
   mediation. Third, we could dismiss the state court TTA action and hold off
   further filing decisions until we knew whether there was an actual need to
   make such a decision.

          16.    We opted for the third option because it seemed to preserve our
   ability to bring a class settlement to the Middle District of Florida if we were
   able to reach such a settlement, without risking the uncertainty of how the
   Florida state court would rule on the pending intervention and injunction
   motions, and at the same time without wasting energy on a prematurely re-
   filed action that might be unnecessary if the mediation were unsuccessful. On
   May 17, 2016, we dismissed the TTA state court action without prejudice,
   thereby mooting the motions previously filed by Mr. Addison seeking
   intervention and injunctive relief.

          17.   On May 17, 2016, the Cin-Q plaintiffs filed a motion in the Cin-Q
   action seeking relief similar to that which Mr. Addison had sought by way of
   intervention in the state court TTA action. Cin-Q ECF No. 224. Specifically,



                                          5
Case 8:13-cv-01592-AEP Document 258-2 Filed 11/15/19 Page 6 of 11 PageID 7298



   the Cin-Q plaintiffs asked Judge Porcelli to enjoin the Buccaneers from
   engaging in class settlement negotiations with Bock Firm or the TTA plaintiffs,
   or from reaching a class settlement with Bock Firm or the TTA plaintiffs. At
   the time of the May 19, 2016, first mediation session with Mr. Grilli, the Cin-
   Q plaintiffs’ motion in that regard remained pending.

          18.    Mr. Bock, Jonathan Piper, James Smith, and I attended the May
   19, 2016, mediation session with Mr. Grilli. Mike Higgins, owner of TTA, was
   also in attendance. Although it was a team effort, I served as the lead
   negotiator for Bock Firm. The Buccaneers attended by and through their
   counsel of record (Mr. Mester, Ms. Lally, and Joseph H. Varner, III), and by
   the Buccaneers’ general counsel, David Cohen, but decision makers with final
   settlement authority were unavailable because, as it was reported to us, they
   were en route to England for an unrelated business emergency. The mediation
   lasted all day. TTA initially demanded uncapped relief at $500 per fax, and the
   Buccaneers made at least one class-wide settlement offer, a $16 million fund
   with $300 relief per class member. Nevertheless, by the end of the day, the
   parties had not reached agreement. The parties thereafter agreed to a second
   formal mediation session with Mr. Grilli scheduled for June 1, 2016.

          19.   In the interim between the first and second mediation sessions,
   there was little, if any, substantive communication between the parties to the
   TTA action, and no movement related to settlement. However, on May 25,
   2016, Judge Porcelli heard argument and ruled on the Cin-Q plaintiffs’
   aforesaid motion seeking an injunction prohibiting the Buccaneers from
   negotiating with us. At the time, I was in a TCPA class action jury trial in the
   United States District Court of New Jersey in City Select Auto Sales, Inc. v.
   David Randall Associates, Inc., Case No. 1:11-CV-02658-JBS-KMW (D. N. J.).
   But that afternoon, I received a call from Ms. Lally, counsel for the Buccaneers,
   advising that Judge Porcelli had denied the Cin-Q plaintiffs’ request for
   injunctive relief, but that he had also ordered (1) that the parties to the Cin-Q
   action must schedule one more mediation session, and (2) that if a class
   settlement was reached in the (at the time unfiled) TTA action, notice must be
   given to the Cin-Q plaintiffs’ counsel, and a pleading relating to any such
   settlement should not be filed until at least three days after such notice had
   been provided.

         20.     Judge Porcelli’s May 25th order was of great significance to us
   because the Cin-Q plaintiffs’ counsel had been hurling vitriolic accusations at
   us since they learned of our original filing of the state court TTA action, and
   they had been seeking court-ordered injunctive relief against us—in both
   Florida state court and the Middle District of Florida—all on the notion that
   there was something prima facie improper and impermissible about our
   actions, but Judge Porcelli had denied them the relief that they requested. On



                                          6
Case 8:13-cv-01592-AEP Document 258-2 Filed 11/15/19 Page 7 of 11 PageID 7299



   the one hand, we did not presuppose that Judge Porcelli’s refusal to enjoin
   settlement negotiations automatically meant that he would later approve
   whatever class settlement we might reach in the TTA action, if any. But on the
   other hand, it seemed clear to us that Judge Porcelli had decided that we could
   permissibly proceed with class settlement negotiations in the TTA action, with
   or without an action presently on file, and that in so doing he had specifically
   anticipated the possibility that we might be successful in achieving a class
   settlement. To be sure, we never had thought that we were doing anything
   wrong, or impermissible, but having endured approximately two weeks of
   relentless accusations to the contrary, we were buoyed by Judge Porcelli’s
   order, and recommitted ourselves to finding out if we could get the Buccaneers
   to agree to a settlement that would be fair, reasonable and adequate for the
   class.

           21.   The parties reconvened for the second mediation session with Mr.
   Grilli on June 1, 2016. Although it was, again, a team effort, Mr. Bock and Mr.
   Piper took a leading role in the negotiations for our team. The Buccaneers
   attended with full settlement authority. The parties continued to negotiate the
   basic class relief available to claiming class members. A substantial amount of
   effort was spent addressing the notice program for the settlement. The
   Buccaneers did not want to send notice by fax, and wanted to mail the notice.
   We wanted to assure that first class mail notice would be sent to as many
   owners of the fax numbers at the time of the faxing as could be identified. We
   were able to negotiate a notice plan that would give us control over the
   determination of entities and addresses to which notice would be mailed. We
   also negotiated that notice and administration costs would not be paid from
   the settlement fund, so that if more than one vendor was needed to help locate
   class members, those costs would not dilute the amount available to class
   members. At the end of the day, it was our understanding that the parties had
   reached an agreement in principle to a settlement for the class.

          22.    Among other things, this settlement in principle involved the
   Buccaneers creating a $19.5 million reversionary fund to pay class member
   claims, incentive awards to the two class representatives in the TTA action,
   attorney fees, and litigation costs. Costs of class notice and claims
   administration were payable by the Buccaneers above and beyond the fund, so
   that such costs would not dilute the fund available to pay class member claims.
   Under this claims-made settlement, claiming class members would receive
   $350 for the first Buccaneers’ fax that they had received, $100 for the second,
   $75 for the third, and $20 each for the fourth and fifth, per unique fax number.
   Based on my experience prosecuting and participating in settlement decisions
   in TCPA class actions, as well as my knowledge of TCPA class action
   settlements in which we had not been involved, but that had received court
   approval—including settlements sponsored by Mr. Wanca’s firm—it was, and



                                          7
Case 8:13-cv-01592-AEP Document 258-2 Filed 11/15/19 Page 8 of 11 PageID 7300



   to this day remains, my opinion that the class relief made available in the TTA
   settlement is fair, adequate, and reasonable. My assessment in this regard also
   takes account of the fact that the settlement fund is sufficient, after deduction
   for incentive awards, possible attorney fees, and litigation costs, to pay full
   value on class member claims up to a claims rate of more than 20%, which is
   almost double the higher end of the claims rate spectrum usually seen in TCPA
   fax (and other) consumer class action settlements.

           23.    As indicated, by the end of the second mediation session, it was
   our belief that we had reached a settlement in principle on all material terms
   relating to class relief, and it was only then that we agreed to entertain
   discussion of a possible attorney-fee award to be paid out of the settlement.
   Reaching agreement that the Buccaneers would not oppose a request for
   attorney fees up to 25% of the settlement fund was not a particularly
   significant sticking point. Counsel for the Buccaneers were knowledgeable and
   experienced, and presumably knew (a) that Eleventh Circuit precedent
   supported a percentage-of-the-fund method of calculating attorney fees in class
   action settlement, and (b) that a fee of 25% of the fund also was consistent with
   existing Eleventh Circuit precedent. For our part, we knew that we already
   had worked hard and diligently to achieve a good settlement for the class, and
   that we likely would invest far more time in the post-settlement phase of the
   litigation because the Cin-Q plaintiffs’ (and their counsels’) strenuous
   opposition to any settlement that we reached, regardless of the merits, was a
   foregone conclusion. We also recognized that just because the Buccaneers had
   agreed not to oppose an award of attorney fees up to 25% of the fund did not
   mean that Judge Porcelli would ultimately approve such an award, and we
   accepted the fact that any attorney-fee award that we might receive would be
   left to the discretion of the court.

           24.    We were so confident that we had a settlement in principle at the
   conclusion of the second mediation session, that we drafted a term sheet and
   asked the Buccaneers to sign it before leaving. We were surprised and
   disappointed that they were unwilling to do so at that time. However, one of
   the provisions that we had included in the term sheet was a provision
   confirming that the parties expected to present the proposed settlement to
   Judge Porcelli for approval, which we at that time construed to mean through
   intervention in the Cin-Q action, but we did not resolve with the Buccaneers
   the issue of the procedural vehicle for doing so at that time. Ultimately, as we
   were finalizing the settlement documentation and beginning to prepare for
   filing in court, we addressed the issue of whether to intervene in the Cin-Q
   action, or file a separate lawsuit. TTA’s counsel preferred to intervene.
   Buccaneers’ counsel advised that they would prefer if we filed a new action in
   the Middle District of Florida. We responded that in order to obtain the benefit
   of a tolled statute of limitations by virtue of the already-pending Cin-Q action,



                                          8
Case 8:13-cv-01592-AEP Document 258-2 Filed 11/15/19 Page 9 of 11 PageID 7301



   we needed to intervene in that action. Buccaneers’ counsel replied that in order
   to moot that concern, the Buccaneers would agree, as part of the settlement, to
   waive the statute of limitations. We accepted that proposal. The only
   concession that the Buccaneers asked for, or that we discussed or made, in
   return for the statute of limitations waiver was that we agreed to file a new
   lawsuit, rather than intervene.

          25.    It has been suggested that because of this potential statute of
   limitations issue, we were at a disadvantage in our bargaining leverage, and
   we necessarily must have sacrificed some potential benefit or relief to the class
   as a quid pro quo for the Buccaneers’ willingness to negotiate a settlement with
   us. To this suggestion I offer the following responsive observations:

                a.     To my knowledge, the statute of limitations issue never
      came up with the Buccaneers at any time before or during the settlement
      negotiations in the TTA action, until the above-referenced moment—after
      the terms for class relief had been agree to—and then only in discussing
      and ultimately reaching agreement as to how the settlement would be
      presented to the Judge Porcelli;

                b.     We were aware that under prevailing Eleventh Circuit
      precedent, the statute of limitations was tolled by the pendency of another
      putative class action, and would not be a viable defense if we intervened in
      the other case;

                c.    Although I was lead negotiator for our team, Mr. Bock was
      and is the owner of the firm, and he never suggested anything to me in any
      manner suggesting that I back off, or yield, or moderate my settlement
      demands and positions because we were somehow disadvantaged and
      lacked bargaining leverage because of a statute of limitations concern;
      indeed, he never interfered with any of my demands or positions in any
      regard, and I understood that my job was to get the Buccaneers to pay as
      much as they were possibly willing to pay;

                  d.    I was well aware of Mr. Bock’s April 18, 2016, conversation
      with Mr. Addison, in which Mr. Addison had complained that Mr. Wanca
      was holding up settlement to get a bigger fund to generate larger attorney
      fees (i.e., Mr. Bock had reported that to me by email in mid-May 2016), so
      far from perceiving our side at a disadvantage, I believed that the
      Buccaneers had to negotiate in good faith with us, and pay us every dime
      they were willing to pay anyone, or they would be stuck with Mr. Wanca’s
      unreasonable demands (whatever they may have been);




                                          9
Case 8:13-cv-01592-AEP Document 258-2 Filed 11/15/19 Page 10 of 11 PageID 7302



               e.      I knew that Mr. Bock would not hesitate to walk away from
      the TTA action if he believed that the Buccaneers were not offering a
      settlement that, in his objective opinion, was fair, reasonable, and adequate
      to the class, and later events after the end of the second mediation
      confirmed my belief in that regard.

          26.   In an email sent by me to Buccaneers counsel days after the
   second mediation session ended, I reiterated our view that we had reached a
   settlement in principle, and asked for written confirmation. At that point, I left
   what I anticipated would be the “minutia” to Mr. Piper in our Chicago office.
   But Mr. Piper reported back that Buccaneers’ counsel had raised and injected
   new issues/terms into the settlement discussion, some of which we viewed as
   unacceptable. I distinctly recall a conference call that Mr. Piper had scheduled
   with Buccaneers’ counsel in which I elected to briefly participate to express
   myself about what I perceived to be the Buccaneers’ unreasonable, new
   demands. I told Mr. Mester and Ms. Lally that the calendar was creeping closer
   to the Buccaneers’ court-ordered mediation with the Cin-Q plaintiffs, and I told
   them that we were not going to be part of a reverse auction, so if we did not
   have a final, signed deal very soon, we were going to drop the case and walk
   away. It has been suggested that we “colluded” with the Buccaneers in this
   settlement. I respectfully submit that anyone listening to my comments to Mr.
   Mester in that call, and his response to me, would know without any doubt
   that there was no “collusion” at play between the parties.

          27.   Despite the clarity of my communication to Mr. Mester in that
   call, which was followed up by a confirming email from me, Mr. Piper continued
   to report back in the beginning of the week of June 13, 2016, that the
   settlement discussions were not moving toward any foreseeable resolution of
   the remaining disputed issues, yet the court-ordered mediation in the Cin-Q
   action was less than a week away. In the meantime, Mr. Piper advised me that
   the Buccaneers were backtracking on elements of the settlement
   documentation, particularly the claim form. In the evening of June 14, 2016, I
   spoke with Mr. Bock by phone. I told him that I thought we had done
   everything we could to bring home a good settlement for the class, but our
   efforts had been unsuccessful. I told him that we could not continue to
   negotiate with the Buccaneers at the same time that they were negotiating in
   the Cin-Q action because it would create the appearance of a reverse auction.
   I strongly suggested to him that he authorize me to have Mr. Piper send an
   email to Mr. Mester advising that we had reached an impasse, and that we
   were going to withdraw from any involvement in a Buccaneers-related class
   action. Mr. Bock understood and respected my input, and he authorized me to
   ask Mr. Piper to send that communication to Mr. Mester immediately. I asked
   Mr. Piper to do so, he did so the next morning. But the night of June 14, 2016,




                                          10
Case 8:13-cv-01592-AEP Document 258-2 Filed 11/15/19 Page 11 of 11 PageID 7303



   came to an end with the firm belief on our side that our efforts had failed, and
   that the TTA action was concluded in all respects.

          28.    Much to our surprise, however, Mr. Mester responded to Mr.
   Piper’s email, and urged us not to walk away from the negotiations, expressing
   optimism that the parties could resolve all remaining disputes within a very
   brief period of time. Although skeptical, I told Mr. Piper to see if Buccaneers’
   counsel was serious. They were. A final agreement was reached within
   approximately two days thereafter.

           29.   Pursuant to the Court’s order, Bock Firm has produced written
   settlement communications with Buccaneers’ counsel or with mediator Peter
   Grilli. True and correct copies of certain documents and e-mails produced by
   Bock Firm are attached hereto as Exhibit C. In addition, copies of documents
   and e-mails produced by Anderson + Wanca and Buccaneers counsel are
   attached hereto as Exhibits A and B, respectively.

          30.    In addition to the communications produced in this litigation,
   there are also internal Bock Firm e-mails reflecting internal discussions about
   the statute of limitations issues even prior to filing the initial TTA action in
   state court. Because those internal communications are attorney work product
   and their production would arguably raise issues as to a broader waiver, we
   are not producing them now. However, if the Court wishes to review those e-
   mails in camera, we would be happy to provide them.

          31.   In support of its settlement efforts, Bock Firm had a data analysis
   performed to determine how many class members received one, two, three, four
   and five faxes, respectively. Based on that analysis, it was possible to estimate
   how much would be paid under the settlement based on projected claims rates.
   Exhibit D summarizes those estimates and shows that the $19.5 million
   settlement fund, after deducting requested attorney fees, expenses and
   incentives, would be sufficient to pay claims at a claims rate of over 23 percent.

         32.    If the Court has any additional questions for me pertaining to
   anything set forth herein, I am available to respond at the Court’s convenience.

         I declare, under penalty of perjury under the laws of the United States
   of America that the foregoing is true and correct.



   Executed On: February 1, 2019           /s/ Daniel J. Cohen
                                           Daniel J. Cohen




                                          11
